Citation Nr: 0716714	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder 
(herniated lumbar disc).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from January to August 
1954.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2004 rating decision of the RO.

Because the evidence must be further developed before 
deciding this appeal, the Board is remanding this case to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record on appeal indicates that a 
VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's claimed low back 
disorder - and, especially, whether it is somehow 
attributable to his service in the military.

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).

The evidence of a link between current disability and service 
must be competent, meaning medical.  Wells v. Principi, 326 
F. 3d 1381 (Fed. Cir. 2003).

The veteran's service medical records (SMRs) show he reported 
a history of back trouble prior to entering service due to 
his right leg being shorter than his left leg.  He noted that 
the problem was corrected and that he had consulted an 
orthopedic surgeon in October 1953, prior to enlisting.  He 
began serving in the military in January 1954.  During 
service, in June 1954, he presented with complaints of 
recurrent back pain - which he said he had experienced since 
he was 9 years old.  The diagnosis was spondylolisthesis and 
he was subsequently admitted to the hospital.  A July 1954 
Report of Board of Medical Survey noted that, while he was in 
the hospital his treatment consisted of bed rest and 
physiotherapy, from which he had not benefited.  The 
orthopedic department determined his condition had existed 
prior to enlistment and had not been aggravated by service.  
A medical board considered him to be permanently unfit for 
military service and, therefore, recommended that he be 
discharged.  His military service ended in August 1954.

A November 1987 discharge summary from Berkshire Hospital 
shows the veteran was admitted to that hospital in October 
1987 with complaints of back pain, which he said had begun 
one month earlier when he slipped and fell.  He underwent 
surgery, a left L4-5 laminectomy and incision of a herniated 
disc.

In November 2003 the veteran was afforded a VA examination, 
provided by QTC Medical Services.  He reported experiencing a 
continuity of symptomatology since 1954.  He also said that 
was the first time he was diagnosed with spondylolisthesis 
and a herniated disc.  After the objective clinical portion 
of that evaluation, the diagnosis was history of herniated 
lumbar disc with post laminectomy syndrome.  The examiner 
noted that the subjective factors included intermittent pain 
and limited range of motion; the objective factors were X-ray 
studies.  The examiner also noted that the X-ray study did 
not confirm spondylolisthesis, and it was recommended the 
veteran undergo an X-ray study in lumbar flexion and 
extension or an MRI to confirm whether he had 
spondylolisthesis.  There is no indication in the file that 
he was ever scheduled for these additional studies, much less 
that they were ever performed.

There is no medical opinion currently on file addressing the 
determinative issue of the cause of the veteran's current low 
back problems - and, in particular, insofar as whether he 
had a chronic low back disorder prior to entering the 
military, and if so, whether this pre-existing condition was 
aggravated during service beyond its natural progression.  
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  See also 
VAOPGCPREC 3-2003 (July 16, 2003).  Even if it is determined 
he had a 
pre-existing congenital or developmental low back disorder, 
there also needs to be some indication of whether he now has 
additional disability due to aggravation during service of 
this pre-existing condition by superimposed disease or 
injury.  38 C.F.R. §§ 3.303(c), 4.9; but see, too, VAOPGCPREC 
82-90 (Mar. 5, 1985).  See also Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-
1999 (Sept. 2, 1999).

To assist in making these important determinations, the 
veteran should be scheduled for a VA orthopedic examination.  
See Gregory v. Brown, 8 Vet. App. 563 (1996).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the cause of 
his current low back disorder.  
Coincident with this examination, as 
was recommended at the conclusion of 
his prior November 2003 VA QTC 
examination, he should undergo an X-ray 
study in lumbar flexion and extension 
or an MRI to confirm whether he has 
spondylolisthesis.  Upon completing all 
necessary diagnostic testing and 
evaluation, the examiner should 
indicate whether the veteran had a 
chronic low back disorder prior to 
entering the military in January 1954, 
and if so, whether this pre-existing 
condition was aggravated during service 
beyond its natural progression - 
including, if he had a pre-existing 
congenital or developmental low back 
disorder, whether he now has additional 
disability due to aggravation during 
service of this pre-existing condition 
by superimposed disease or injury.  
Consider also whether the veteran's 
current low back disorder is more 
likely the result of factors unrelated 
to his military service - including, 
especially, an intercurrent injury 
(fall) he sustained in 1987 that 
ultimately required surgery, a left L4-
5 laminectomy and incision of a 
herniated disc.

To facilitate making these important 
determinations, have the designated 
examiner review the claims file for the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner should 
discuss the medical basis of the 
opinion, whether favorable or 
unfavorable.  If an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report.

2.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained - including 
determining whether he clearly and 
unmistakably had a pre-existing low back 
condition when entering the military 
and, if so, whether it clearly and 
unmistakably was not aggravated during 
service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).  
Also, if he had a pre-existing 
congenital or developmental low back 
disorder (e.g., spondylolisthesis), 
indicate whether he now has additional 
disability due to aggravation during 
service of this pre-existing 
congenital/developmental condition by 
superimposed disease or injury.  
Consider also whether the veteran's 
current low back disorder is more likely 
the result of factors unrelated to his 
military service - including, 
especially, an intercurrent injury 
(fall) he sustained in 1987 that 
ultimately required surgery involving a 
left L4-5 laminectomy and incision of a 
herniated disc.  

If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

